Exhibit 10.2

LOGO [g70474img001.jpg]

Keynote Systems Inc.

SECURITIES REPURCHASE PLAN

Pursuant to the authority (the “Board Authority”) granted by the Board of
Directors of Keynote Systems, Inc. (the “Purchaser”) at its meeting held January
21, 2005, the Purchaser was authorized to repurchase up to 1 million shares of
its common stock (the “Securities”):

 

1 The Purchaser hereby requests UBS Securities LLC (“UBS”) to act as its agent
to purchase the Securities pursuant to the plan described herein (the “Plan”).
All purchases by UBS pursuant to this Plan and all actions taken by the
Purchaser in respect of the institution of this Plan shall be subject to the
provisions of the letter agreement between the Purchaser and UBS dated January
25, 2005. The Purchaser agrees not to take, nor permit any person or entity
under its control to take, any action that could reasonably be expected to
jeopardize the availability of Rule 10b-18 (“Rule 10b-18”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) for the repurchases
pursuant to the plan.

 

2 If following, a request pursuant to paragraph 1, UBS agrees in writing to
purchase Securities pursuant to the Plan:

 

  (a) UBS shall conduct its purchase of Securities pursuant to this Plan on
behalf of the Purchaser until terminated in accordance with the provisions of
the following sentence. The Plan shall take effect of April 15, 2006 and
terminate on the earlier of (i) the close of business on October 13, 2006, (ii)
the date on which the Maximum Amount (as defined below) of Securities have been
purchased, (iii) the date on which UBS terminates its appointment in accordance
with the following sentence and (iv) the date, if any, the Purchaser notifies
UBS that the Purchaser’s outside counsel has advised the Purchaser that
repurchases under this Plan may violate an applicable law, rule or regulation.
UBS may terminate its appointment on written notice to the Purchaser. Any
termination under (iii) or (iv) shall be effective on the first business day
after the day on which the notice is given, provided that such termination shall
be effective when the notice is given if required by law. Such written notice
may be made by facsimile, as provided in paragraph 2(l). Notwithstanding
termination, the Purchaser shall be solely responsible for any purchases made by
UBS on the Purchaser’s behalf prior to UBS’s receipt of such written notice of
termination.

 

  (b) The Purchaser will not give any instructions with respect to the execution
of this plan to UBS and UBS will not take any instructions from the Purchaser,
other than as described in Paragraph 2(f) below. The Purchaser will not
communicate any non-public information to the (equities division - note the
breadth of this restriction needs to be considered on a case by case basis in
light of the relationships the Purchaser has with various ‘equities’ divisions,
including ECM) of UBS during the term of this Plan.

 

  (c) The Purchaser will notify UBS (i) of the intension on the part of any
affiliated purchaser, as defined in Rule 10b-18, of the Purchaser to purchase
Securities on any day if such purchase is to be effected otherwise than through
UBS pursuant to this Plan, and (ii) if the Purchaser is engaged in a
distribution of Securities within the meaning of Regulation M under the Exchange
Act, and upon receipt of such notification UBS shall refrain from purchasing any
Securities hereunder on such day. The Purchaser shall be solely responsible for
any purchases made by UBS on the Purchaser’s behalf prior to UBS’s receipt of
such notification. Notwithstanding this and the preceding paragraphs, if UBS
receives a notice to terminate or suspend, purchase for any reason, UBS shall
nevertheless be entitled to make, and the Purchaser shall be solely responsible
for, a purchase hereunder pursuant to a bid made before such termination or
suspension is to become effective.

 

  (d) On the date UBS agrees to purchase Securities pursuant to the Plan, the
Purchaser will be deemed to have given an irrevocable order to UBS to purchase,
during the period from April 15, 2006 until October 13, 2006 (inclusive), at
then prevailing prices and in accordance with the terms of this Plan and the
Letter Agreement referred to above, a maximum of 1,000,000 Securities at a price
of $15.00 per share or less. UBS shall be permitted to buy a block of stock that
exceeds the applicable 10b-18 volume limits on any given day, provided that no
other 10b-18 purchases are made and the price does not exceed $11.50 per share.

UBS and the Purchaser intend that the purchase of Securities contemplated by
this Plan comply with the requirements of Rule 10b0-5-1 (c)(1)(i)(B) under the
Exchange Act, and shall be interpreted so as to comply with the requirements of
Rule 10b5-1(c). Accordingly, the Purchaser represents to UBS that as of the date
of any initial purchase under the plan pursuant to Paragraph 1, the Purchaser is
not aware of material non-public information with respect to the Purchaser or
any of its securities, including the Securities and is entering into this Plan
in good faith and not as a part of a plan or scheme to evade the prohibitions of
Rule 10b5-1. The Purchaser acknowledges that Rule 10b5-1 does not permit the
Purchaser to (i) exercise any influence over how, when or whether UBS effects
purchases of the Securities contemplated by this plan or (ii) alter or deviate
from this Plan or to change the number of Securities, price or timing of the
purchases of Securities contemplated hereby.

Except as otherwise provided in this Plan, UBS shall determine, in its sole
discretion, the timing, amount, prices and manner of purchase of Securities
during such period, so long as such purchases are within the limits established
by the Purchaser for such period.

 

  (e) UBS shall provide confirmations of purchases of Securities to the
Purchaser promptly and to other persons as the Purchaser designates in writing
in addition UBS shall provide reports of such transactions to the Purchaser or
its designee as agreed by the Purchaser and UBS.

 

  (f) The purchaser shall pay for the Securities within three business days
after purchase. Purchased Securities will be held or delivered in accordance
with the Purchaser’s written instructions. The Purchaser agrees to pay to UBS a
fee of $0.03 per share for Securities purchased pursuant to this Plan.

 

  (g) On the Date the Purchaser makes a request pursuant to Paragraph 1, the
Purchaser will be deemed to represent and warrant to UBS that: this Plan and the
transactions contemplated by this Plan have been duly authorized by the
Purchaser; upon UBS’s agreement to purchase Securities pursuant to this Plan,
this Plan is the valid and binding agreement of the Purchaser, enforceable in
accordance with its terms; performance of the transactions contemplated herein
will not violate any law, rule, regulation, order, judgement or decree
applicable to the Purchaser or conflict with or result in a breach of or
constitute a default under any agreement or instrument to which the Purchaser is
a party by which it or any of its property is bound; no governmental,
administrative or official consent, approval, authorization, notice or filing is
required to perform the transactions contemplated herein; and it has publicly
disclosed its intention to institute the Plan for the acquisition of the
Securities contemplated hereby.

 

UBS Securities LLC is a subsidiary of UBS AG.       Member SIPC UBS Securities
is a financial services group of UBS AG      

Member New York Stock Exchange

and other Principal Exchanges



--------------------------------------------------------------------------------

LOGO [g70474img001.jpg]

 

  (h) The Purchaser shall indemnify UBS and its affiliates and employees against
any liabilities or expenses (including reasonable attorney’s fees and
disbursements), or actions in respect of any liabilities or expenses, arising
from or relating to the services furnished pursuant to, or from any matter
referred to in, this Plan including, but not limited to, liabilities and
expenses arising by reason of any violation or alleged violation of any state or
federal securities laws, except to the extent such liabilities or expenses
result from gross negligence or bad faith of UBS or its affiliates. The
Purchaser shall also promptly reimburse UBS and its affiliates for all
reasonable expenditures (including reasonable attorney’s fees and disbursements)
made to investigate, prepare or defend any action or claim in respect of any
such liability or expense, regardless of whether any litigation is pending or
threatened against UBS or its affiliates. The provisions of this paragraph shall
survive the termination of this Plan.

 

  (i) All communications and notices shall be in writing (including facsimile
transmissions) or confirmed in writing (including facsimile transmissions) and
(unless provided otherwise) shall be effective when received at the address
specified below or such other address designated by written notice to the other
party.

 

  (i) if to UBS, to it at

UBS Securities LLC

677 Washington Blvd.

6th Floor Trading South

Stamford, CT 06901

Attn: Young Z. Kim

 

  (ii) if to the Purchaser, to it at

Keynote Systems, Inc.

777 Mariners Island Boulevard

San Mateo, CA 94404

Attn: Drew Hamer - Chief Financial Officer

 

  (j) Neither party may assign its rights and obligations under this Plan to any
other party, provided however that UBS may assign its rights and obligations
under this Plan to any affiliate of UBS.

 

3 Neither party shall refer to the other or any affiliate of the other in any
public statement or disclosure document without the prior consent of the other
party or such affiliate.

 

4 This Plan shall be governed by and construed in accordance with the law of the
State of New York (without giving effect to any provisions thereof relating to
conflicts of law).

Dated: 2/3/06

 

Keynote Systems, Inc. By:   /s/ Drew Hamer Name:   Drew Hamer Title:   Chief
Financial Officer

 

UBS Securities LLC         By:   /s/ Andrew Tuthill       By:     Name:   Andrew
Tuthill       Name:   Young Kim Title:   Managing Director       Title:  
Director

 

2